DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-15 are pending. 
Claim 1 is amended by Examiner’s amendment.
Claims 1-15 have been examined.
Claims 1-15 are allowed.

Priority
Priority to 371 PCT/KR2018/002400 filed on 02/27/2018, which claims priority to Korean patent application 10-2017-0026490 filed on 02/28/2017 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/16/2019, 02/20/2020, and 02/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements has been considered by the examiner.
Drawings
The drawings filed on 08/27/2019 are accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on 05/18/2021.

The application has been amended as follows: 

Claim 1. Insert “wherein the first cross-linked hyaluronic acid particles have an average particle diameter of ≤ 250µm and the second cross-linked hyaluronic acid particles have an average particle diameter of ≥1,500µm,” in line 7 after “less,” and before “and”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Bourdon et al. (US Patent Application Publication 2015/0038457 A1, Published 02/05/2015) teaches an injectable composition comprising a mixture crosslinked hyaluronic acid and uncrosslinked hyaluronic acid (prior art claims 10 and 12). Liu et al. (Chinese Patent Application Publication 103834053, Published 06/04/2014) teach an injectable composition comprising crosslinked hyaluronic acid granules having a particle size distribution of 850µm ± 150µm (abstract). It would have been obvious to use the granules of Liu et al. in the composition of Bourdon et al. and have a reasonable expectation of success. However, the prior art does not teach or suggest a composition comprising a mixture of hyaluronic acid particles wherein at least one of the particles has a particle size of ≥1,500µm and at least a second particle has a particle size of ≤ 250µm. For the foregoing reasons claims 1-15 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617